Citation Nr: 1102110	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-16 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 50 percent disabling.

2.  Entitlement to an initial rating in excess of 20 percent for 
intervertebral disc syndrome of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1983.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The September 2006 rating decision on appeal denied the Veteran's 
claim for an increased rating for bilateral hearing loss and 
denied the Veteran's claim for service connection for a cervical 
spine disability.  The Veteran perfected an appeal with respect 
to both claims.  An October 2009 rating decision granted the 
Veteran's claim for service connection for a cervical spine 
disability.  Accordingly, the appeal for service connection for a 
cervical spine disability is no longer in appellate status and is 
not before the Board.

At a July 2010 hearing the Veteran raised a claim of secondary 
service connection for dizziness and vertigo and that claim is 
referred to the RO for initial adjudication.

The issue of entitlement to an increased initial rating for 
cervical spine disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Audiological evaluation establishes that the Veteran's hearing 
loss in each ear is consistent with Level VIII hearing 
impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and 
implemented at 38 C.F.R. § 3.159 (2010), amended VA's duties to 
notify and assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

In May 2006, prior to the rating decision on appeal, the RO sent 
the Veteran a letter which advised the Veteran of the VCAA, 
including the types of evidence and/or information necessary to 
substantiate his claim and the relative duties upon himself and 
VA in developing his claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This letter advised him of the bases for assigning 
ratings and effective dates if service connection is granted.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, VA has associated with the claims 
folder the Veteran's VA treatment records.  The Veteran has been 
afforded VA audiological examinations.  The Veteran provided 
testimony at a hearing in July 2010.  The Veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any such 
outstanding evidence.   

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Service-connected hearing loss is rated under Diagnostic Code 
6100.  See 38 C.F.R. § 4.85.  Generally, hearing loss disability 
evaluations range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by controlled 
speech discrimination tests, in conjunction with the average 
hearing threshold, as measured by puretone audiometric tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  The 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal hearing acuity, 
through Level XI for profound deafness.  The numeric designation 
of impaired hearing, Levels I through XI, is determined for each 
ear by intersecting the vertical column appropriate for the 
puretone decibel loss and the horizontal row appropriate to the 
percentage of speech discrimination on Table VI.  See 38 C.F.R. § 
4.85.  Table VII is then used to determine the compensation rate 
by combining the Roman numeral designations for hearing 
impairment in both ears.  See 38 C.F.R. § 4.85.

Table VIA may alternately be used for certain exceptional 
patterns of hearing impairment.  For example, when the pure tone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a).  
Additionally, when the puretone threshold is 30 decibels or less 
at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI 
or Table VIA is to be used, whichever results in the higher 
numeral, and that Roman numeral will then be elevated to the next 
higher Roman numeral.  38 C.F.R. § 4.86(b).  The resulting levels 
of hearing impairment for each ear will then be applied to Table 
VII.

A November 1983 rating decision granted the Veteran service 
connection and a noncompensable rating for bilateral hearing 
loss.  He was granted a 50 percent rating for his bilateral 
hearing loss by an November 2004 rating decision.  The Veteran 
submitted his current claim for an increased rating for bilateral 
hearing loss in April 2005.  At a July 2010 hearing the Veteran 
testified that even with his hearing aids he has problems hearing 
regular conversation.  He reported trouble hearing people at 
work.

On VA audiological examination in August 2006, the Veteran had 
right ear puretone thresholds of 55, 65, 80, 85, and 100 decibels 
at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  He had 
left ear puretone thresholds of 60, 65, 75, 90, and 105 decibels 
at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  His 
Maryland CNC speech discrimination scores were 76 percent in the 
right ear and 76 percent in the left ear. 

The Veteran was provided a VA audiological examination for 
compensation purposes in June 2007.  The Veteran had right ear 
puretone thresholds of 55, 70, 80, 90, and 100 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  He had left ear 
puretone thresholds of 55, 70, 80, 95, and 110 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  His Maryland CNC 
speech discrimination scores were 60 percent in the right ear and 
64 percent in the left ear. 

Regarding the effect of the Veteran's hearing loss on his usual 
occupation and daily activities, the June 2007 VA examiner noted 
that the Veteran had difficulty hearing soft speech.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).

In this case the June 2007 VA audiological examination report 
revealed the Veteran to have the greater hearing loss disability 
when compared with August 2006 VA audiological examination 
report.  Accordingly, the Board will use the results of the June 
2007 audiological examination report to determine the Veteran's 
hearing loss disability rating.

Applying the results of the June 2007 VA examination to the 
rating criteria for hearing impairment, the examination report 
reflects a right ear average puretone threshold of 85 decibels 
and 60 percent speech discrimination, showing the Veteran's 
hearing loss to be Level VIII impairment under 38 C.F.R. § 4.85, 
Table VI.  The examination report shows that his left ear had an 
average puretone threshold of 89 decibels and 64 percent speech 
discrimination, which is also Level VIII impairment under Table 
VI.  These levels of impairment, in turn, correlate to a 50 
percent rating under 38 C.F.R. § 4.85, Table VII.  

Although the Veteran's hearing loss is not exceptional as defined 
by 38 C.F.R. § 4.86(b), the June 2007 audiological report shows 
that the audio thresholds in each ear do meet the criteria for an 
exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86(a).  The audio thresholds at each frequency in each ear 
were 55 decibels or more.  Accordingly, the Board must determine 
if the Veteran is entitled to a higher rating using Table VIA.

Using Table VIA, the Veteran's June 2007 left ear puretone 
threshold four frequency average of 85 decibels results in a 
Level VIII designation, and his right ear puretone threshold four 
frequency average of 89 decibels also results in a Level VIII 
designation.  Consequently, using Table VIA also correlates to a 
50 percent rating under 38 C.F.R. § 4.85, Table VII.  

Since the Veteran only meets the criteria for a 50 percent rating 
regardless of which way the rating is calculated, an increased 
rating is not warranted.

In reaching this determination, the Board has given due 
consideration to the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. 
App. 505 (2007) addressing the issue of whether it is appropriate 
to apply "staged" ratings when assigning an increased rating in 
a manner similar to what is done at the initial rating stage 
pursuant to the Court's holding in Fenderson v. West, 12 Vet. 
App. 119 (1999).  In the case at hand, it is clear that, over the 
course of the Veteran's appeal, symptomatology attributable to 
his service-connected bilateral hearing loss has been 
appropriately rated.  Moreover, based on a review of the entire 
evidence of record, the Board is of the opinion that the 
disability picture presented by the Veteran's service-connected 
bilateral hearing loss is appropriately contemplated by the 
Rating Schedule.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  See Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  



ORDER

Entitlement to a rating in excess of 50 percent for bilateral 
hearing loss is denied.



REMAND

At the July 2010 hearing the Veteran disagreed with the October 
2009 rating decision which granted service connection and a 20 
percent rating for intervertebral disc syndrome of the cervical 
spine.  The Board accepts the Veteran's testimony as a timely 
notice of disagreement with the 20 percent rating assigned.  
Accordingly the claim for an increased rating must be returned to 
the RO for issuance of a statement of the case and to provide the 
Veteran an opportunity to perfect an appeal of the issue 
thereafter by filing a timely substantive appeal.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case 
that addresses the issue of entitlement to an 
initial rating in excess of 20 percent for 
intervertebral disc syndrome of the cervical 
spine.  The Veteran and his representative 
should be provided notice of the Veteran's 
right to file a substantive appeal.  This 
claim should be returned to the Board only if 
the Veteran perfects an appeal by filing a 
timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


